Title: To Thomas Jefferson from William F. Gray, 5 August 1825
From: Gray, William F.
To: Jefferson, Thomas


Sir,
Fredericksburg
Aug. 5th 1825
The last evenings mail from the west brought me the 47th and 48th nos. of the North American Review, which I had heretofore sent to you; and also your letter explaining the cause of your returning them. I understood your letter of 16th March as interdicting my sending you the Edinburg Review, alone, and not as applying to the North American Review, otherwise I should not have taken the liberty of sending you the subsequent Nos.—The 2 Nos. returned are placed to your credit, and I have now only charged to you on my Books the 45th and 46th Nos. of the N. A. Rev. ($2.50) which two you will find are not included in the Acct rendered  Feb. 24th last.—I very much regret that your convenience does not permit me to retain a part of your custom, & am with unfeigned respectYour obt. Svt.W. F. Gray